Citation Nr: 1230057	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected residuals, cervical spine injury with degenerative arthritis, rated as 20 percent disabling prior to October 2, 2001, as 10 percent disabling from October 2, 2001, through September 25, 2003, and as 20 percent disabling from September 26, 2003.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected depressive disorder.

3.  Entitlement to an effective date prior to November 13, 2009, for service connection for a depressive disorder.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran performed active duty for training from September 1984 to February 1985, and she performed active duty for training and inactive duty training at various other times between February 1985 and June 1, 1996. 

The Veteran became disabled during a period of inactive duty training in September 1994.  Because of disability incurred therein, that inactive duty training period has become active military service.  See 38 C.F.R. § 3.6 (a).  In turn, because the claimant has performed active military service, the claimant has achieved "veteran" status for VA benefits purposes.  See 38 C.F.R. §§ 3.1 (d).

This matter arises to the Board of Veterans' Appeals  (Board) from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In November 1997, the RO granted service connection, and an initial 20 percent rating, for residuals of a cervical spine injury, effective from July 31, 1996.  In an October 2001-issued rating decision, the RO reduced the cervical spine rating to 10 percent effective October 2, 2001.  

In pertinent part of an August 2002 decision, the Board denied a higher initial rating for the cervical spine.  In February 2003, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that decision and remanded it for re-adjudication.  

In September 2003, the Board remanded the case for development.  In August 2004, the RO granted a 20 percent rating for the cervical spine, effective from September 26, 2003.  In August 2005 and December 2006, the Board again remanded the claim for development.  In November 2008, the Board again denied a higher initial rating for the cervical spine.  

In March 2010, the Court again vacated and remanded the Board decision.  In September 2011, the Board remanded the claim for additional development.  

In October 2010, the RO granted service connection for a depressive disorder, evaluated as 30 percent disabling, with an effective date of November 13, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an increased initial evaluation for service-connected residuals, cervical spine injury with degenerative arthritis, the most recent VA examination for the Veteran's cervical spine disability is dated in April 2006, and is therefore over six years old.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, on remand, the Veteran should be afforded another examination of her cervical spine. 

In addition, the most recent medical record in the claims files is from the Little Rock VAMC, and is dated in September 2010 . 

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any outstanding VA treatment records must be obtained and associated with the claims file. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

With regard to the claims for an initial evaluation in excess of 30 percent for service-connected depressive disorder, and an effective date prior to November 13, 2009, for service connection for a depressive disorder, in October 2010, the RO granted service connection for depressive disorder and assigned a 30 percent rating effective from November 13, 2009.  That same month, the Veteran filed a timely notice of disagreement (NOD), in which she disagreed with the 30 percent rating, and with the effective date for service connection (it appears that this NOD was not of record at the time of the Board's September 2011 remand).  

Because a timely NOD was filed to the October 2010 rating decision, the RO must now provide the Veteran with a Statement of the Case (SOC) on the issues of entitlement to an initial evaluation in excess of 30 percent for service-connected depressive disorder, and entitlement to an effective date prior to November 13, 2009 for service connection for a depressive disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issues of: 1) entitlement to an initial evaluation in excess of 30 percent for service-connected depressive disorder, and 2) entitlement to an effective date prior to November 13, 2009 for service connection for a depressive disorder.  The Veteran should be advised that she may perfect her appeal of either of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case, see 38 C.F.R. § 20.302(b), or alternatively, within the time proscribed by law to perfect an appeal to the Board. 

2.  Ask the Veteran to identify all VA and private health care providers who have treated her for cervical spine symptoms after September 2010 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records. 

3.  After the development requested in the second paragraph of this remand has been completed, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected residuals, cervical spine injury with degenerative arthritis.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed.  

The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the cervical spine is used repeatedly.  All limitation of function must be identified.  

3. Then, readjudicate the Veteran's claim for a higher initial rating for service-connected residuals, cervical spine injury with degenerative arthritis.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



